COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00315-CR


Joshua Ed Bowyer                            §   From the 371st District Court

                                            §   of Tarrant County (1283996D)

v.                                          §   March 12, 2015

                                            §   Opinion by Justice Meier

The State of Texas                          §   (nfp)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the trial court’s

order denying Joshua Ed Bowyer’s motion to suppress and the trial court’s

judgment are reversed and this case is remanded to the trial court for further

proceedings consistent with this opinion.


                                    SECOND DISTRICT COURT OF APPEALS



                                    By /s/ Bill Meier
                                        Justice Bill Meier